Citation Nr: 0824136	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  03-36 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Boise, Idaho (RO).

The issue of entitlement to service connection for a back 
disorder was remanded by the Board in May 2006.  
Subsequently, service connection for degenerative 
osteoarthritis of the lumbar spine was granted by a February 
2008 rating decision.  Accordingly, as the award of service 
connection constitutes a full grant of the benefit sought on 
appeal, it is no longer before the Board.


FINDING OF FACT

A valid diagnosis of post-traumatic stress disorder (PTSD) 
based on a verified stressor related to the veteran's 
military service is not of record.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a letter dated in April 
2002 satisfied the duty to notify provisions; additional 
letters were sent in June 2006 and October 2007.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in the June 2006 
letter noted above.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although VCAA notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted as Peake v. 
Sanders, ____ U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-
1209).; Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in December 2002 
and July 2007.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  

In this case, the veteran contends that he currently has PTSD 
as a direct result of stressors he alleges to have 
experienced during active duty.  In his May 2002 stressor 
statement, the veteran asserted that during his service on 
board the USS INTREPID in 1967, he witnessed several events 
to include an A-4 military jet allegedly landing on the ship 
with its bombs descended, with the bomb then rolling off the 
side of the ship; a launch-and-recovery helicopter allegedly 
crashed after lifting off the flight deck; an accidental 
firing of a plane's weapons.  He also claims that he saw a 
flight mechanic being injured when sucked into the intake of 
a plane.  To that end, the veteran's service personnel 
records confirm that he was stationed in the vicinity of 
Vietnam on board the USS INTREPID from early July 1966 to 
October 1967.  However, the veteran's service personnel 
records do not indicate evidence of awards or decorations 
indicative of combat, nor is there any objective evidence 
that he was tasked with any combat responsibilities.

As there is no evidence that the veteran served in combat, 
the Board concludes that he does not meet the criteria for 
being considered a "combat veteran" under 38 U.S.C.A. § 
1154(b).  As such, his lay testimony alone is not enough to 
establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In this case, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98.  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
inservice stressors.  See Moreau, 9 Vet. App. at 395-96; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

In this case, the veteran has a current diagnosis of PTSD 
that is based on these stressor events, to include a November 
2001 private diagnosis as well as the diagnosis made upon 
entrance to VA inpatient treatment for PTSD later that month.  
However, the veteran has offered no competent corroborating 
evidence of his claimed inservice stressors, and his service 
department records also do not support the claim regarding 
his claimed inservice stressors.  Doran, 6 Vet. App. at 283.  
That the veteran served on board the USS INTREPID from July 
1966 to October 1967 is not in dispute.  However, consequent 
to the May 2006 Remand in this case, the RO sent a request to 
the Joint Services Records Research Command (JSRRC) in 
October 2006, specifically listing the veteran's claimed 
stressor events with the general date, location, and details 
as supplied by the veteran.  A December 2006 from the 
veteran's service department's Historical Center in 
Washington, D.C. indicated that without a specific date of 
occurrence, they were unable to confirm any evidence of the 
helicopter crash off the ship, the A-4 military jet landing 
on the ship with bombs intact, or the other events claimed by 
the veteran as having occurred during his service aboard the 
USS INTREPID.  Moreover, a June 2007 document from the JSRRC 
indicated that while a helicopter crash resulting in 
fatalities occurred in June 1966, this was prior to the date 
(July 1966) that the veteran's service personnel documents 
indicate he was transferred to the U.S.S. Intrepid.  No other 
documentation or supporting evidence of this stressor, to 
include those types of lay evidence of which the veteran was 
notified in the RO's April 2002 and June 2006 letters could 
be submitted, are associated with the claims file.  
Accordingly, no verified inservice stressors are of record.

Again, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an inservice stressor.  
To that end, although the veteran has November 2001 diagnoses 
of PTSD from both private and VA mental health professionals, 
the inservice stressor events on which the diagnosis is based 
still have not been verified.  Thus, the diagnosis fails to 
satisfy the VA criteria noted above.  Successful 
substantiation of a claim for service connection for PTSD 
requires that the claimed inservice event on which a non-
combat veteran's PTSD diagnosis is based is independently 
confirmed.  See Moreau, 9 Vet. App. at 395; see also 
Dizoglio, 9 Vet. App. at 166; Zarycki, 6 Vet. App. at 98.  
Absent verification of the inservice stressor event, service 
connection is not warranted.

Because the stressor events on which the veteran bases his 
claim has not been verified by corroborating evidence, and 
thus a diagnosis of PTSD based on a verified stressor event 
is not of record, the preponderance of the evidence is 
against his claim for service connection for PTSD.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


